                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY T. NERI, et al.,                          :
                                               :
               Plaintiffs,                     :             CIVIL ACTION
                                               :
               v.                              :             NO. 19-0355
                                               :
STATE FARM FIRE AND CASUALTY                   :
COMPANY,                                       :
                                               :
               Defendant.                      :

                                      MEMORANDUM

Tucker, J.                                                                 August 13, 2019

       Before the Court are Plaintiffs’ Motion to Remand (“Motion to Remand”) (ECF No. 5),

Defendant’s Response in Opposition thereto (ECF No. 7), Plaintiffs’ Motion to Strike

Defendant’s Response in Opposition to Plaintiffs’ Motion to Remand (“Motion to Strike”) (ECF

No. 8), Defendant State Farm Fire and Casualty Company’s Motion to Dismiss Plaintiffs’

Complaint Pursuant to F.R.C.P. 12(b) (“Motion to Dismiss”) (ECF No. 4), and Plaintiffs’

Response in Opposition thereto (ECF No. 6). Upon consideration of the foregoing, the Court

holds as follows:

       1.      Plaintiffs’ Motion to Remand is DENIED;

       2.      Plaintiffs’ Motion to Strike is DENIED; and

       3.      Defendant’s Motion to Dismiss is GRANTED IN PART AND DENIED IN

               PART as explained in detail below.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs are residents of 3804 Brookview Road, Philadelphia, PA 19154 (“Property”).

Compl. ¶¶ 1, 4, ECF No. 1. At some point, the roof over an attached patio (“Patio Roof”) was



                                               1
damaged. Compl. ¶¶ 17, 23(a)–(f). A local roofer who happened to be “familiar with the

Property” inspected the Patio Roof and believed that the Patio Roof would have to be torn down

completely because it was in danger of collapsing. Compl. ¶¶ 23(a)–(f). Based on this

information, Plaintiff Mary T. Neri (“Mary”)—the owner and a resident of the Property—took

some “(rudimentary) measures to . . . prevent the Patio Roof from collapsing.” Compl. ¶ 23(e).

       Then, given the damage to the Patio Roof, on July 19, 2018, Plaintiff Mary filed a claim

for insurance coverage under a homeowner’s insurance policy that she purchased from

Defendant State Farm Fire and Casualty Company (“State Farm”). Compl. ¶¶ 2, 16, 19, ECF

No. 1.1 Although State Farm initially explained that it would “promptly send an adjuster to

inspect the Property and begin the process of adjusting her claim,” State Farm did not inspect the

Property, but instead, attempted to close Plaintiff Mary’s claim as having been “abandoned.”

Compl. ¶¶ 24, 26, 27. Ultimately, State Farm neither accepted nor declined coverage for the

damage to the Property. Compl. ¶¶ 33–34.

       Meanwhile, around the time that Plaintiff filed her insurance claim, the Philadelphia area

experienced extreme whether conditions including historic levels of rainfall, high humidity, and

high winds. Compl. ¶ 21. Although Plaintiff does not specifically allege that these weather

conditions were the cause of the underlying damage to her Property,2 Plaintiff suggests that these

weather conditions and State Farm’s failure to implement any mitigation plan to address the

weather resulted in additional damage to the Property. State Farm’s failure “to inspect the




1
  The other resident of the Property, Carol M. Neri (“Carol”) is not alleged to be a signatory to
the homeowner’s insurance policy. Compl. ¶ 4.
2
  See Compl. ¶ 19 (alleging that Plaintiff filed her claim on July 19, 2018); Compl. ¶ 21 (alleging
that the extreme weather conditions affecting the Philadelphia area arose “[s]oon after Plaintiff
filed her claim”); Compl. ¶¶ 23(a)–(f) (alleging that Plaintiff explained to State Farm that the
Patio Roof, which formed a part of the Property, had already been damaged).
                                                 2
Property and provide Plaintiff with the funds that were required to rebuild the Patio Roof”

resulted in “additional damage . . . to the Property including . . . damage to the main roof of the

Property, the patio foundation, the patio slab, the patio footings, the patio windows and door, the

furniture and fixtures on the patio and the infestation of mildew and mold underneath the main

roof of the Property and in the interior ceiling of the Property.” Compl. ¶ 55, ECF No. 1.

        On December 21, 2018, with no decision from State Farm forthcoming about Plaintiff

Mary’s insurance claim, and faced with mounting damage to the Property, Plaintiffs Mary and

Carol filed an eleven-count civil complaint against State Farm in the Philadelphia Court of

Common Pleas seeking damages and other relief “in an amount in excess of Fifty Thousand

Dollars ($50,000.00).” Notice for Removal of Civil Action from State Ct. ¶ 1, ECF No. 1.

Plaintiffs’ Complaint sets forth eleven causes of action:

I.      Breach of the homeowner’s insurance contract                  (brought by Plaintiff Mary);
II.     Negligence                                                    (brought by both Plaintiffs);
III.    Negligent Misrepresentation                                   (brought by both Plaintiffs);
IV.     Statutory Insurance Bad Faith                                 (brought by Plaintiff Mary);
V.      Fraudulent Inducement                                         (brought by Plaintiff Mary);
VI.     Fraud and Deceit                                              (brought by Plaintiff Mary);
VII.    Breach of the Duty of Good Faith and Fair Dealing             (brought by Plaintiff Mary);
VIII.   Violation of the Pennsylvania Unfair Trade Practices Act;     (brought by Plaintiff Mary);
IX.     Intentional Infliction of Emotional Distress;                 (brought by both Plaintiffs);
X.      Unjust Enrichment and Constructive Trust                      (brought by Plaintiff Mary);
XI.     Declaratory Relief and Injunctive Relief                      (brought by Plaintiff Mary).

Compl. 6–24.

        On January 24, 2019, State Farm petitioned for removal of the case to this Court on

grounds of diversity. The following week, State Farm filed its Motion to Dismiss seeking the

dismissal of all counts against State Farm except Count I based on a breach of the homeowner’s

insurance policy. Mot. to Dismiss, ECF No. 4. Plaintiffs, meanwhile, filed their Motion to

Remand the case to state court arguing that State Farm failed to establish that the case involved



                                                  3
an amount in controversy of at least $75,000—which is the minimum required for diversity

jurisdiction under 28 U.S.C. § 1332—and failed to show that Plaintiffs and State Farm were

completely diverse. Mot. to Remand, ECF No. 5-1. For these two reasons, Plaintiffs submit that

the Court lacks diversity jurisdiction and must, instead, remand the case to the state court.

Plaintiffs further filed a Motion to Strike State Farm’s Response to Plaintiffs’ Motion to

Remand. Mot. to Strike, ECF No. 8.

II.    DISCUSSION

       As Plaintiffs’ Motion to Remand implicates the Court’s jurisdiction to preside over this

case in the first instance, the Court addresses the Motion to Remand before turning to State

Farm’s Motion to Dismiss.

       A.       Motion to Remand

              i.       Applicable Standard

       Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant . . . to the

district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a). The “defendant bears the burden of establishing that

removal jurisdiction is proper.” Hutchinson v. State Farm Fire & Cas. Co., Civil Action No. 18-

cv-2588, 2019 WL 357974, *1 (E.D. Pa. Jan. 28, 2019) (citing Boyer v. Snap-On Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990)). To determine whether the district court would have had

original jurisdiction over a removed case, the court looks to the facts alleged “at the time of the

petition for removal.” Id. at *2 (quoting Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29

(3d Cir. 1985)). For questions regarding the amount in controversy, for example, “[a] district

court’s determination . . . must be based on the plaintiff’s complaint at the time the petition for


                                                  4
removal was filed.” Id. (quoting Werwinski v. Ford Motor Co., 286 F.3d 661, 666 (3d Cir.

2002)) (internal quotation marks omitted).

        The district courts of the United States have original jurisdiction over cases presenting a

federal question and cases involving diversity of citizenship. Under 28 U.S.C. § 1332(a), which

establishes diversity of citizenship jurisdiction, “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). “Citizenship” for natural persons “is synonymous with domicile, and the

domicile of an individual is his true, fixed and permanent home and place of habitation.”

Freidrich v. Davis, 767 F.3d 374, 377 (3d Cir. 2014) (quoting McCann v. Newman Irrevocable

Tr., 458 F.3d 281, 286 (3d Cir. 2014)). A person’s domicile is an issue of fact that takes into

consideration such factors as whether that person has a driver’s license in a certain state, whether

that person has paid taxes there, and whether that person has registered to vote. See, e.g., Park v.

Tsiavos, 679 F. App’x 120, 125 (3d Cir. 2017) (not precedential) (discussing factors relevant to

the domicile determination).

        In this case, Plaintiffs argue first that State Farm has failed to establish that the amount in

controversy in this case meets the $75,000 minimum for purposes of diversity jurisdiction.

Second, Plaintiffs argue that the Complaint contains insufficient allegations to establish, on the

face of the Complaint, that the Plaintiffs and State Farm are completely diverse. The Court

rejects both arguments.




                                                   5
                       1.      The Amount in Controversy Exceeds $75,000

       The Court concludes that this case involves an amount in controversy of at least $75,000

because, at the time of State Farm’s filing of its Notice of Removal, Plaintiffs sought damages

under eleven causes of action in an amount “in excess of $50,000” in addition to punitive

damages and attorney’s fees under the Pennsylvania Insurance Bad Faith Statute, 42 Pa. Cons.

Stat. Ann. § 8371.

       It is well-established that “[w]hen both actual and punitive damages are recoverable,

punitive damages are properly considered in determining whether the jurisdictional amount has

been satisfied.” Minissale v. State Farm Fire & Cas. Co., 988 F. Supp. 2d 472, 476 (E.D. Pa.

2013) (quoting Packard v. Provident Nat. Bank, 994 F.2d 1039, 1046 (3d Cir. 1993)) (internal

quotation marks omitted). Indeed, it is common in cases involving a claim of bad faith under 42

Pa. Cons. Stat. Ann. § 8371 for courts to include in calculations of the amount in controversy any

potential punitive damages and attorney’s fees available under the statute. See, e.g., Valley v.

State Farm Fire & Cas. Co., 504 F. Supp. 2d 1, 5 (E.D. Pa. 2006) (denying a plaintiff’s motion

to remand based on purported insufficiency of the amount in controversy where the complaint

included a claim for punitive damages and attorney’s fees under 42 Pa. Cons. Stat. Ann. § 8371);

Hutchinson, 2019 WL 357974, *2 (explaining that courts must consider both punitive damages

and attorney’s fees for purposes of diversity jurisdiction).

       Plaintiffs have alleged that the Property has suffered extensive damage, including damage

over and above those sustained to the Patio Roof. Among other things, the Property has suffered

damage to the main roof, the patio slab, footings, windows, door, furniture, and damage to an

interior ceiling of the Property and mildew and mold damage. Compl. ¶ 55, ECF No. 1. These

damages alone, Plaintiffs allege, entitle them to judgment in excess of $50,000.



                                                  6
Compare Compl. 9, ECF No. 1 (demanding judgment in excess of $50,000 in connection with

Plaintiffs’ negligence claim) with Compl. 13 (demanding attorney’s fees calculated using a three

percent interest multiplier as well as punitive damages). Still, Plaintiffs claim not only a

judgment in excess of $50,000 based on various common law and statutory violations, but also

punitive damages and attorney’s fees, which are uncapped under the law. See Hutchinson, 2019

WL 357974, *2 (noting that “there is no cap on the amount that can be recovered” under 42 Pa.

Cons. Stat. Ann. § 8371). Thus, the Court concludes that considering the damages sought in the

Complaint as well as the uncapped punitive damages and attorney’s fees sought under the

Pennsylvania Bad Faith Statute, the amount in controversy in this case is at least $75,000 and the

Court may properly exercise diversity jurisdiction.

                        2.      Complete Diversity Exists

        To address Plaintiff’s argument that complete diversity does not exist on the face of their

Complaint, the Court notes first that it is not necessary that a party asserting diversity establish

the precise citizenship of each party; instead, it suffices to “allege [, for example,] that [a]

defendant is not a citizen of the plaintiff’s state of citizenship.” Lincoln Ben. Life Co. v. AEI

Life, LLC, 800 F.3d 99, 107 (3d Cir. 2015). The Court assumes for purposes of the Motion to

Remand that Plaintiff’s allegations in the Complaint are true and based on those allegations

concludes that there exists complete diversity between the Parties. Without ordering that the

Parties engage in jurisdictional discovery, which brings with it additional costs and delay, the

Court concludes that on the record before it, Plaintiffs appear to be citizens of Pennsylvania and

State Farm appears to be a citizen of some other state.

        Plaintiff Mary resided at 3804 Brookview Road, Philadelphia, PA 19154, she is the

owner of the Property. Compl. ¶ 1, ECF No. 1. Plaintiff Mary purchased a “homeowner’s



                                                   7
policy” from State Farm to insure the Property suggesting that the Property was Plaintiff Mary’s

“home”—her “true, fixed and permanent home and place of habitation.” Freidrich, 767 F.3d at

377. Plaintiff Mary refers throughout the Complaint to the Property as “her residence.” See,

e.g., Compl. ¶ 23(a), ECF No. 1. Plaintiff Mary received official mail at the Property. See, e.g.,

Compl. Ex. A; Mot. to Dismiss Ex. B, ECF No. 4-4. Plaintiff Carol also resides at the Property

and shares the same surname as Plaintiff Mary suggesting that they are relatives, both domiciled

at the Property.

       As for State Farm’s citizenship, Plaintiffs allege that State Farm conducts business in

Pennsylvania, but otherwise has offices in Bloomington, Illinois. Indeed, Plaintiffs served State

Farm with the Complaint by serving State Farm at its legal department located in Bloomington,

Illinois. Compl. 51. Plaintiffs otherwise communicated with State Farm employees working out

of State Farm’s Atlanta, Georgia office. See, e.g., Compl. Ex. D. Given these allegations, the

Complaint provides a sound basis on which to conclude Plaintiffs’ are citizens of Pennsylvania

while State Farm is a citizen of some other, unknown state. Accordingly, complete diversity

exists and the Court has diversity jurisdiction over this case.

       B.      Motion to Strike is Moot

       In view of the Court’s decision to deny Plaintiff’s Motion to Remand, Plaintiff’s Motion

to Strike State Farm’s Response in Opposition to the Motion to Remand is denied as moot.

       C.      Motion to Dismiss

       Having determined that the Court has subject matter jurisdiction over this case, the Court

now turns to Defendant’s Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6).

The Court ultimately concludes that the Motion to Dismiss shall be granted as to Count II, Count




                                                  8
III, Count V, Count VI, Count VII, Count VIII, Count IX, Count X, and Count XI. The Motion

to Dismiss is denied as to Count IV.

       As all claims brought by Plaintiff Carol are to be dismissed, as discussed below, Plaintiff

Carol shall also be dismissed as a plaintiff. Thus, Plaintiff Mary’s claim for breach of contract

under Count I and her claim for statutory bad faith under Count IV remain.

              i.       Applicable Standard

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 554, 570 (2007)). A complaint is plausible on its face when its factual

allegations allow a court to draw a reasonable inference that a defendant is liable for the harm

alleged. Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010). A court must accept as

true all factual allegations contained in a complaint and interpret them in the light most favorable

to the plaintiff. Argueta v. U.S. Immigration & Customs Enf’t, 643 F.3d 60, 74 (3d Cir. 2011).

                               a.      The gist of the action and economic loss doctrines bar
                                       Plaintiffs’ tort claims for negligence (Count II),
                                       negligent misrepresentation (Count III), fraudulent
                                       inducement (Count V), fraud and deceit (Count VI)

       “The gist of the action doctrine bars plaintiffs from bringing a tort claim that merely

replicates a claim for breach of an underlying contract.” McWalters v. State Farm Mut. Auto.

Ins. Co., Civil Action No. 10–4289, 2011 WL 2937417, *2 (E.D. Pa. July 21, 2011) (quoting

Melhorn Sales, Serv. & Trucking Co. v. Rieskamp Equip. Co., 2010 WL 1049434, *11 (E.D. Pa.

Mar. 18, 2010)). “The simple existence of a contractual relationship between two parties does

not preclude one party from bringing a tort claim against the other, but it does foreclose a party’s

pursuit of a tort action for the mere breach of contractual duties, without any separate or

                                                  9
independent event giving rise to the tort.” Id. at *3 (citing The Knit With v. Knitting Fever, Inc.,

Civil Action Nos. 08-4221, 08-4775, 2009 WL 3427054 (E.D. Pa. Oct. 20, 2009)). Thus, the

“gist of the action doctrine” prohibits “tort claims: (1) arising solely from a contract between the

parties; (2) where the duties allegedly breached were created and grounded in the contract itself;

(3) where the liability stems from a contract; or (4) where the tort claim essentially duplicates a

breach of contract claim or the success of which is wholly dependent on the terms of a contract.”

Tung Thien Nguyen v. Allstate Insur. Co., Civil Action No. 18-5019, 2019 WL 2089994, at *5

(E.D. Pa. May 10, 2019) (quoting Hart v. Arnold, 884 A.2d 316, 340 (Pa. Super. Ct. 2005)).

Manifold courts presiding over breach of insurance contract claims have concluded that the “gist

of the action doctrine” bars plaintiffs from pursuing tort claims such as negligence, negligent

misrepresentation, and fraud against an insurer where the parties’ relationship is governed by an

insurance contract.

       Just as the gist of the action doctrine bars a plaintiff’s recovery under a tort theory where

the plaintiff’s claims sound in contract, so too does the economic loss doctrine “prohibit[]

plaintiffs from recovering in tort economic losses to which their entitlement flows only from a

contract.” McWalters, 2011 WL 2937417 at *3 (quoting Werwinski, 286 F.3d at 671) (internal

quotation marks omitted). Thus, “[w]here the ‘crux of [the] Plaintiff’s allegations . . . is that

[the] Defendant has not fulfilled its obligations under [an] insurance contract,” the economic loss

doctrine bars recovery for that failure. McGuckin v. Allstate Fire and Cas. Ins. Co., 118 F. Supp.

3d 716, 721 (E.D. Pa. July 30, 2015) (citing Vaughan v. State Farm Fire & Cas. Co., No. 14-

1684, 2014 WL 6865896, at *4 n.6 (E.D. Pa. Dec. 3, 2014)).

       Courts in Pennsylvania and in the Third Circuit have consistently concluded that the gist

of the action and economic loss doctrines bar claims arising in the insurance contract context



                                                 10
such as: negligence, negligent misrepresentation, fraud, fraudulent inducement, and negligent

infliction of emotional distress. See, e.g., Bealer v. Mut. Fire, Marine, and Inland Ins. Co., 242

F. App’x 802, 804 (3d Cir. 2007) (not precedential) (affirming a district court’s decision to

dismiss an insured’s negligence, negligent misrepresentation, and fraud claims based on the gist

of the action doctrine); Tippett v. Ameriprise Ins. Co., No. CIV.A. 14-4710, 2015 WL 1345442,

at *3 (E.D. Pa. Mar. 25, 2015) (concluding that gist of the action bared a plaintiff from pursuing

a fraud claim against an insurer because the fraud claim was “not collateral to the contract, but

actually derives from [the insurer’s] failure to perform [its] duties under the insurance contract”);

McWalters, 2011 WL 2937417 at *2 (dismissing claims against an insurer for intentional

misrepresentation and negligent misrepresentation under the gist of the action and economic loss

doctrines); Simon v. First Liberty Insur. Corp., 225 F. Supp. 3d 319, 324 (E.D. Pa. 2010)

(dismissing insured’s negligence claim under the gist of the action doctrine); Monck v.

Progressive Corp., Civil Action No. 3:15–CV–250, 2015 WL 1638574, *2 (M.D. Pa. Apr. 13,

2015) (dismissing a plaintiff’s claims for breach of fiduciary duty and negligence under the gist

of the action doctrine).

       Consistent with these courts, the Court concludes that the gist of the action and economic

loss doctrines bar Plaintiffs claims under Count II (Negligence), Count III (Negligent

Misrepresentation), Count V (Fraudulent Inducement), and Count VI (Fraud and Deceit). The

Court articulates further support for dismissing these counts, to the extent necessary, below.

                                       1.     Count II for negligence is dismissed

       Under Plaintiff Mary’s first cause of action, she alleges that State Farm is liable for

negligence by failing to conduct inspections of the Property, adjust Plaintiff’s claim, and provide

prompt coverage under the homeowner’s insurance policy.



                                                 11
       The Court concludes that Plaintiff’s claim of negligence must be dismissed for at least

two reasons. First, Plaintiff’s claim is barred by the gist of the action and economic loss

doctrines because Plaintiff’s claim, at its core, is grounded in State Farm’s alleged failure to

perform under the homeowner’s insurance policy.3

       Second, Plaintiff’s claim is also barred to the extent that it relies on an alleged violation

of the Pennsylvania Unfair Insurance Practices Act (“UIPA”) because the UIPA does not permit

private recovery for a violation of its provisions. Plaintiff advances a claim for damages based,

in part, on a theory that State Farm was negligent having breached duties imposed upon it by the

UIPA, 40 Pa Const. Stat. Ann. § 1171.1, et seq. “Courts within the Third Circuit and the

Commonwealth of Pennsylvania continue to recognize [, however,] that the UIPA does not

provide plaintiffs with a private cause of action.” Tippett, 2015 WL 1345442 at *2 (quoting

Weinberg v. Nationwide Cas. and Ins. Co., 949 F. Supp. 2d 588, 598 (E.D. Pa. 2013)) (internal

quotation marks omitted). Indeed, in Tippett, the district court not only rejected a plaintiff’s

attempt to state a separate claim under the UIPA, but also rejected the plaintiff’s arguments that

proof of a UIPA violation might otherwise provide support for the plaintiff’s independent bad

faith claim. Id. Plaintiff’s claim under the UIPA in this case is similarly barred.




3
  On similar facts, courts routinely dismiss negligence claims such as this. See, e.g., Bealer, 242
F. App’x at 804 (affirming a district court’s decision to dismiss negligence, negligent
misrepresentation, and fraud claims under the gist of the action doctrine); Tippett, 2015 WL
1345442, at *3 (concluding that gist of the action barred a plaintiff from pursuing a fraud claim
against an insurer because the fraud claim was “not collateral to the contract, but actually derives
from [the insurer’s] failure to perform [its] duties under the insurance contract”); McWalters,
2011 WL 2937417 at *2 (dismissing claims against an insurer for intentional misrepresentation
and negligent misrepresentation under the gist of the action and economic loss doctrines); Simon,
225 F. Supp. 3d at 324 (dismissing insured’s negligence claim under the gist of the action
doctrine); Monck, 2015 WL 1638574 at *2 (dismissing a plaintiff’s claims for breach of
fiduciary duty and negligence under the gist of the action doctrine).
                                                 12
                                        2.      Count III for negligent misrepresentation is
                                                dismissed

        Under Plaintiffs third cause of action for negligent misrepresentation, Plaintiffs allege

that after Plaintiffs submitted their claim to State Farm, State Farm misrepresented to Plaintiffs

that it would “promptly send an adjuster to inspect the Property.” Compl. ¶ 61. State Farm’s

later failure to send an adjuster, Plaintiffs allege, resulted in additional harm to Plaintiffs.

Compl. ¶ 66.

        “While Pennsylvania law suggests that fraud in the inducement of a contract may not

necessarily be covered by the gist of the action and/or economic loss doctrines, claims for fraud

within the performance of the contract are generally held to be merely collateral to a contract

claim for breach of those duties[,]” and, therefore, barred by both doctrines. McWalters, 2011

WL 2937417 at *4. Here, Plaintiffs’ allegations relate to State Farm’s nonperformance of duties

imposed on it by the homeowner’s insurance policy. Thus, Plaintiffs’ claim for negligent

misrepresentation is merely collateral to their underlying breach of the homeowner’s insurance

policy set forth under Count I.

                                        3.      Count V for fraudulent inducement is dismissed

        Plaintiff Mary’s fifth cause of action for fraudulent inducement is grounded in Plaintiffs’

allegation that State Farm induced Plaintiff to enter into the homeowner’s insurance policy

agreement knowing that it would not perform on its obligations under the policy.

        While there exists “[a]n exception to the applicability of economic loss doctrine . . . for

certain claims based on fraud in the inducement where the fraud is ‘extraneous to the alleged

breach of contract, [and] not interwoven with the breach of contract,’” the exception is narrow.

McGuckin, 118 F. Supp. 3d at 721 (citing Stein v. Fenestra Am., L.L.C., No. 09-5038, 2010 WL

816346, at *4 (E.D. Pa. Mar. 9, 2010). “Thus, ‘[i]nducement claims remain viable only when a

                                                   13
party makes a representation extraneous to the contract, but not when the representations concern

the subject matter of the contract or the party’s performance.” Id. (citing Reilly Foam Corp. v.

Rubbermaid Corp., 206 F. Supp. 2d 643, 659 (E.D. Pa. 2002)).

       Here, again, Plaintiff attempts to recast a breach of contract claim as a tort claim for

fraudulent inducement. Plaintiff’s allegations of fraudulent inducement relate not to any

representations extraneous to the homeowner’s insurance policy, but instead, relate entirely to

State Farm’s alleged nonperformance under the agreement. Therefore, Plaintiff’s claim for

fraudulent inducement is dismissed.

                                      4.      Count VI for fraud and deceit is dismissed

       Plaintiff Mary’s allegations in support of her cause of action for fraud and deceit closely

track the allegations set forth under her cause of action for fraudulent inducement. Indeed, some

allegations under Count VI for fraud and deceit are verbatim restatements of allegations under

Count V for fraudulent inducement. Compare Compl. ¶¶ 96, 97, ECF No. 1 (allegations under

Count VI) with Compl. ¶¶ 88, 89 (allegations under Count V). For this reason, the Court

concludes that the rationale supporting dismissal of Count V applies with equal force here in

support of dismissal of Count VI.

                      b.      Plaintiff Mary’s claim for a breach of the covenant of good
                              faith and fair dealing is subsumed in her claim for breach of
                              the homeowner’s insurance policy

                                      1.      Count VII for breach of the covenant of good
                                              faith and fair dealing is dismissed

       Under Count VII, Plaintiff Mary contends that State Farm breached the covenant of good

faith and fair dealing by, among other things, allegedly misrepresenting that State Farm would

inspect the Property in response to Plaintiff Mary’s claim under the homeowner’s insurance




                                                14
policy, failing to conduct an inspection, failing to process and adjust Plaintiff’s claim, and failing

to pay Plaintiff’s legitimate claim for coverage. Compl. ¶¶ 105–11, ECF No. 1.

       The district court in Pommells v. State Farm Ins. Co., recently explained that “[w]ith

respect to a breach of contract action, Pennsylvania courts have held that ‘the common law duty

of good faith and fair dealing is implied in every contract.’ Operating from that premise, courts

have consistently concluded that a plaintiff cannot bring a freestanding common law bad faith

claim and a separate breach of contract claim, as the former is subsumed within the latter.” No.

CV 18-5143, 2019 WL 2339992, at *6 (E.D. Pa. June 3, 2019) (quoting Tubman v. USAA Cas.

Inc. Co., 943 F. Supp. 2d 525, 529 (E.D. Pa. 2013)). Courts frequently dismiss independent

claims based on a breach of the covenant of good faith and fair dealing where such claims are

brought in addition or in the alternative to a breach of an insurance contract claim. See, e.g.,

Cummings v. Allstate Ins. Co., 832 F. Supp. 2d 469, 473 (E.D. Pa. July 11, 2011) (dismissing an

insured’s breach of the covenant of good faith and fair dealing claim reasoning that “there is no

implied covenant of good faith and fair dealing claim separate from a breach of contract claim.”).

       Thus, the Court concludes that Plaintiff’s standalone claim for breach of the covenant of

good faith and fair dealing, which is grounded in the homeowner’s insurance policy, is subsumed

within Plaintiff’s breach of contract claim under Count I and, therefore, is dismissed.




                                                 15
                       c.      Plaintiff’s claim under the Unfair Trade Practices and
                               Consumer Protection Law “UTPCPL” relate to post-insurance
                               contract formation conduct, which is not actionable under the
                               UTPCPL

                                       1.      Count VIII asserting a claim under the UTPCPL
                                               is dismissed

       Under Count VIII, Plaintiff Mary contends that State Farm violated the UTPCPL by

engaging in deceptive practices including: failing to inspect the Property, “playing ‘telephone

tag’ with Plaintiff” regarding Plaintiff’s insurance claim. Compl. ¶¶ 120–23, ECF No. 1.

       While Plaintiff rightly notes that the “UTPCPL creates a private right of action in persons

upon whom unfair methods of competition and/or unfair or deceptive acts or practices are

employed and who, as a result, sustain an ascertainable loss,” Compl. ¶ 115, ECF No. 1, Plaintiff

fails to note that “the UTPCPL applies to the sale of an insurance policy [but] does not apply to

the handling of insurance claims.” Horn v. Minnesota Life Insur. Co., Civil Action No. 17-238,

2019 WL 1791412, *8 (E.D. Pa. Apr. 23, 2019) (quoting Kelly v. Progressive Advanced Ins. Co.,

159 F. Supp. 3d 562, 564 (E.D. Pa. 2016)).

       The allegations of State Farm’s wrongful conduct under the UTPCPL relate solely to

State Farm’s actions after the execution of the homeowner’s insurance policy. Indeed, Plaintiff’s

allegations relate primarily to State Farm’s handling of Plaintiff’s insurance claim. Thus,

Plaintiff may not maintain a claim under the UTPCPL and Count VIII is dismissed.

                       d.      Plaintiffs fail to state a prima facie case of intentional infliction
                               of emotional distress (“IIED”)

                               1.      Count IX for IIED is dismissed

       Under Count IX, Plaintiffs contend that “State Farm’s conduct in not undertaking any of

its contractual or statutory duties was . . . extreme and outrageous” and “[i]n particular, Plaintiffs

have lived in fear of the Patio Roof collapsing.” Compl. ¶¶ 132, 138. These allegations,

                                                  16
however, are insufficient to constitute, even if true, the sort of “extreme and outrageous” and

“intentional or reckless” conduct addressed by the IIED cause of action.

       “To make out an IIED claim, a plaintiff must show that the conduct was (1) extreme and

outrageous, (2) intentional or reckless, (3) caused emotional distress, and (4) that the distress was

severe.” Doughty v. Wells Fargo Bank, N.A., No. CV 17-5018, 2018 WL 1784159, at *3 (E.D.

Pa. Apr. 13, 2018) (citing Hoy v. Angelone, 691 A.2d 476, 482, as modified, 691 A.2d 485 (Pa.

Super. Ct. 1997)). For conduct to be “extreme and outrageous,” it must be “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Leboon v. Equifax Info.

Servs., LLC, Civil Action No. 18-1978, 2019 WL 3230995, *7 (E.D. Pa. July 17, 2019). Thus,

one court has observed that:

               In keeping with these restrictive standards, the Pennsylvania
               Supreme Court has provided examples of conduct found to create a
               claim for intentional infliction of emotional distress, including
               conduct such as killing the plaintiff’s child and, without notifying
               the authorities or medical personnel, burying the body in a field, or
               intentionally fabricating records suggesting that the plaintiff had
               killed another person.

Id. (citing Hoy v. Angelone, 720 A.2d 745, 753–54 (Pa. 1998)). Further, courts typically require

plaintiffs to have suffered a “physical injury” to proceed on a claim for IIED. Doughty, 2018 WL

1784159 at *3 (citing Hart v. O’Malley, 647 A.2d 542, 554 (Pa. Super. Ct. 1994)).

       Here, Plaintiffs have pled only that State Farm failed to perform its obligations under the

homeowner’s insurance policy in, among other ways, failing to inspect the Property or provide

insurance coverage. These allegations do not constitute the sort of “extreme and outrageous”

conduct required to state a prima facie case of IIED. Plaintiffs have also failed to plead that they




                                                 17
have suffered any physical harm because of State Farm’s conduct. Thus, Plaintiffs’ claim for

IIED under Count IX is dismissed.

                       e.     Plaintiff cannot maintain a separate claim for unjust
                              enrichment or constructive trust where the Parties’
                              relationship is grounded in an underlying contract

                              1.      Count X for unjust enrichment and imposition of a
                                      constructive trust is dismissed

       Under Count X, Plaintiff Mary alleges that she “has paid all of the premiums” due to

State Farm, and if State Farm retains those premiums without covering the damage to the

Property, State Farm will have been “unjustly enriched.” Compl. ¶ 141, ECF No. 1.

       “The doctrine of unjust enrichment is inapplicable when the relationship between parties

is founded upon a written agreement or express contract.” Grudkowski v. Foremost Ins. Co., 556

F. App’x 165, 169–70 (3d Cir. 2014). In breach of insurance contract cases, courts routinely

dismiss unjust enrichment and other quasi-contractual causes of action. See, e.g., Sayles v.

Allstate Insur. Co., 260 F. Supp. 3d 427, 450 (M.D. Pa. 2017) (dismissing an insured’s unjust

enrichment claim where the relationship between the insured and the insurer was founded on an

insurance contract).

       Here, Plaintiff’s relationship with State Farm is based entirely on the homeowner’s

insurance policy. Where, as here, there exists a valid contract between the litigants, then neither

Party may proceed on a quasi-contractual claim like unjust enrichment or constructive trust.

Instead, the Parties may only pursue their rights under the contract that binds them. Thus,

Plaintiff’s quasicontractual claims under Count X are dismissed.




                                                18
                       f.      Plaintiff Mary cannot maintain a separate action for
                               declaratory and injunctive relief

                               1.     Count XI for declaratory and injunctive relief is
                                      dismissed

       Under Count XI, Plaintiff Mary seeks “a judgment declaring that State Farm must, in

addition to and not in lieu of the other relief sought in this Complaint, provide her with the policy

benefits that are owing under the Policy.” Compl. ¶ 149, ECF No. 1.

       Federal courts routinely dismiss actions seeking declaratory judgment that, if entered,

would be duplicative of a judgment on an underlying breach of contract claim. See, e.g., Nova

Fin. Holdings, Inc. v. Bancinsure, Inc., Civil Action No. 11–07840, 2012 WL 1322932, *4 (E.D.

Pa. Apr. 17, 2012) (granting a defendant’s motion to dismiss a plaintiff’s independent cause of

action for declaratory judgment because the claim for declaratory judgment was duplicative of an

underlying breach of contract claim); Winslow v. Progressive Specialty Insur. Co., Inc., Civil

Action No. 3:18-CV-1094, 2018 WL 6527323, *7 (M.D. Pa. Dec. 12, 2018) (dismissing a

plaintiff’s duplicative claim for declaratory judgment in the face of an underlying breach of

insurance contract claim and observing that “pursuant to discretionary declaratory judgment

authority, district courts have dismissed declaratory judgment claims at the motion to dismiss

stage when they duplicate breach of contract claims within the same action.”).

       Here, Plaintiff seeks a declaration that State Farm must perform under the terms of the

homeowner’s insurance policy. This relief, to the extent that relief is warranted, would

necessarily be included by a judgement in Plaintiff’s favor on her underlying breach of contract

claim set forth under Count I of the Complaint. Thus, Plaintiff’s claim for declaratory judgment

under Count XI is dismissed.




                                                 19
        As for Plaintiff’s claim for injunctive relief, Plaintiff has failed to state a prima facie case

for injunctive relief. The Third Circuit has explained that:

                The decision to issue a preliminary injunction is governed by a four-
                factor test . . . . The plaintiff must show: 1) likelihood of success on
                the merits; 2) that he is likely to suffer irreparable harm; 3) that
                denying relief would injure the plaintiff more than an injunction
                would harm the defendant; and 4) that granting relief would serve
                the public interest.

Del. Strong Families v. Attorney Gen. of Del., 793 F.3d 304 (3d Cir. 2015); see also Boring v.

Google Inc., 362 F. App’x 273, 282 (3d Cir. 2010) (providing that “Pennsylvania law provides

that in order to establish the right to injunctive relief, a plaintiff must establish that his right to

relief is clear, that an injunction is necessary to avoid an injury that cannot be compensated by

damages, and that greater injury will result from refusing rather than granting the relief

requested.”). The standard for preliminary and permanent injunctions is substantially the same.

Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 215 n.9 (3d Cir. 2014).

        Here, assuming Plaintiff has adequately pled the first of the four factors of the injunction

standard, Plaintiff has nevertheless failed to plead the other three factors. Plaintiff has not

identified that she is likely to suffer irreparable harm in the absence of an injunction. Instead,

Plaintiff points to a “potential inability to obtain appropriate replacement insurance from another

insurer,” and the possibility that State Farm may raise Plaintiff’s insurance premiums to retaliate

against Plaintiff. Compl. ¶ 153, ECF No. 1. These allegations are too ill-defined and speculative

to meet the injunction standard even at this pleadings stage. Plaintiff has further failed to allege

any facts relating to the relative harms an injunction might exact on the Parties and failed to

allege any facts regarding the public interest in this case. Thus, Plaintiff’s claim for an

injunction under Count XI is dismissed.




                                                    20
                        g.      The Complaint, read in its totality, suffices at the pleadings
                                stage to state a claim for statutory bad faith

                                1.      Plaintiff Mary may proceed on Count IV for statutory
                                        bad faith

         Finally, the Court concludes that Plaintiff may proceed on her claim for statutory bad

faith.

         To recover under the Pennsylvania Insurance Bad Faith Statute (“Bad Faith Statute”),

“the plaintiffs must show, by clear and convincing evidence: ‘(1) that the insurer lacked a

reasonable basis for denying benefits; and (2) that the insurer knew or recklessly disregarded its

lack of reasonable basis.’” Gold v. State Farm Fire and Cas. Co., 880 F. Supp. 2d 587, 597

(E.D. Pa. 2012) (citing Klinger v. State Farm Mut. Auto. Ins. Co., 115 F.3d 230, 233 (3d Cir.

1997)). “The broad language of [the Bad Faith Statute] was designed to remedy all instances of

bad faith conduct by an insurer . . . . Therefore, . . . [a]n action for bad faith may also extend to

the insurer’s investigative practices.” Id. (citing Hollock v. Erie Ins. Exch., 842 A.2d 409, 415

(Pa. Super. Ct. 2004)).

         Here, Plaintiff alleges that State Farm attempted to close her insurance claim despite

never having sent an adjuster or inspector to evaluate the damage to the Property. Compl. ¶ 27,

ECF No. 1. Plaintiff alleges that State Farm engaged in intentional “telephone tag” to delay and

deny Plaintiff coverage under the homeowner’s insurance policy. Compl. ¶¶ 120–23. Plaintiff

alleges that, to date, State Farm has not scheduled an inspection of the Property or otherwise

taken any action to deny or grant coverage under the homeowner’s insurance policy. Compl. ¶¶

33–34. At this early stage of the case, the Court concludes that these allegations, when read with

the remaining allegations in the Complaint, suffice to establish a prima facie case of statutory

bad faith.



                                                  21
III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Remand is DENIED; Plaintiffs’ Motion

to Strike is DENIED; and Defendant’s Motion to Dismiss is GRANTED IN PART AND

DENIED IN PART as explained in detail above. An appropriate Order follows.




                                             22
